United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3430
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Silverio Farias-Camacho,                *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: March 10, 2003

                                 Filed: March 26, 2003
                                  ___________

Before WOLLMAN, RICHARD S. ARNOLD, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       A jury convicted Silverio Farias-Camacho (Farias) of conspiring and
attempting to possess with intent to distribute methamphetamine in violation of 21
U.S.C. §§ 841(a)(1), (b)(1), 846. The district court1 sentenced Farias to 121 months
in prison. Farias appeals, contending that the district court’s ruling excluding the
testimony of one of Farias’s witnesses on relevancy grounds violated his Fifth



      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
Amendment right to present a defense and his Sixth Amendment right to compulsory
process. We affirm.

                                            I.

       On March 12, 2002, Farias met Jose Guadalupe Villagrana-Morelos at a
restaurant in Melrose, Minnesota. Villagrana, who was cooperating with police at the
time, had arranged to purchase one pound of methamphetamine from Farias for
$6,000. At the restaurant, Villagrana paid Farias $4,500, with the understanding that
he would pay Farias the remaining $1,500 when he received the methamphetamine.
Police stopped Farias’s car shortly after he left the restaurant. The passenger-side
window was open. Police recovered a paper bag containing $4,500 from the roadside
a short distance from Farias’ car. Two days later, police executed a search warrant
at Farias’s apartment, where they seized what appeared to be a drug-sales ledger,
approximately 0.3 grams of methamphetamine, a safe, a 200-gram scale weight, cell
phones and cell phone bills, and other documents.

        Prior to trial, Farias notified the United States that he planned to call five
witnesses to testify at trial. Based upon the witnesses’ statements, the United States
filed a motion in limine to limit the scope of their testimony. The district court
reserved decision on the motion pending trial. The United States renewed its motion
at the time Sister Adele Gross, the fifth defense witness, was called to the stand. In
response to the district court’s request for a proffer of Sister Gross’s testimony, Farias
stated that she would testify regarding how Farias spent his time when he was not
working, including his involvement in community activities. Farias argued that this
testimony would rebut any inference that because he was employed on only a part-
time basis, he had time to sell drugs. The district court interpreted earlier testimony
about Farias’s hours of employment as being concerned with the source and extent
of his income, as opposed to the extent of his free time. The district court determined



                                           -2-
that the proffered testimony would be irrelevant and sustained the motion to exclude
it.

                                           II.

       The Sixth Amendment right to compulsory process and “the Fifth Amendment
right to due process of law require only that the accused be permitted to introduce all
relevant and admissible evidence.” United States v. Kasto, 584 F.2d 268, 272 (8th
Cir. 1978) (citing United States v. Nixon, 418 U.S. 683, 711 (1974); Davis v. Alaska,
415 U.S. 308, 316 (1974)).

       We accord great deference to a district court’s ruling on the admissibility of
proffered evidence and reverse only if the district court abused its discretion. Harris
v. Sec’y, United States Dep’t of the Army, 119 F.3d 1313, 1321 (8th Cir. 1997)
(citations omitted); United States v. Jackson, 914 F.2d 1050, 1053 (8th Cir. 1990)
(citations omitted). We find no such abuse of discretion in the circumstances of this
case. We agree with the district court that Sister Gross’s testimony regarding the
community activities in which Farias was involved would not have been relevant to
the dispositive issues at trial. Accordingly, the district court did not err in excluding
it.

      The judgment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-